Citation Nr: 1125218	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a hearing loss disability.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement service connection for a psychiatric disorder, claimed as major depression.

7.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.  

8.  Entitlement to an initial compensable rating for the residuals of a fractured right fourth metacarpal.

9.  Entitlement to a total rating due to individual unemployability (TDIU) caused by the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in April 2006, September 2009, and March 2010.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further consideration by the RO.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right shoulder disorder, a low back disorder, a hearing loss disability, tinnitus, hypertension, and a psychiatric disorder, claimed as major depression.  He also seeks increased ratings for his service-connected arthritis of the right knee and his service-connected residuals of a fractured right fourth metacarpal.

In November 1978, the Veteran was examined prior to his separation from service.  In conjunction with that examination, he was to have had a mental status evaluation.  The certificate of the psychiatric report was to have been attached to the report of his separation examination.  However, that psychiatric report has not been associated with the claims folder.

The Veteran's DD 214 shows that he was separated from service due to unsuitability due to apathy, a defective attitude, an inability to expend effort constructively.  However, his service personnel records have not been associated with the claims folder.  

During VA outpatient treatment in February 2010 and during his hearing before the undersigned Veterans Law Judge, the Veteran reported that he was receiving Social Security benefits.  The documents associated with that grant of benefits have not been associated with the claims folder.  However, they could well be relevant to his claim for VA compensation.

During his April 2011 before the undersigned Veterans Law Judge, the Veteran testified that he was entitled to a TDIU.  Although the RO has not considered that claim, it is clearly ancillary to his claims of entitlement to increased ratings for his only service-connected disorders, arthritis of the right knee and the residuals of a fractured right fourth metacarpal.  As such, the Veteran's claim for a TDIU must be considered by the RO in conjunction with the Veteran's increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU, when the Veteran claims he is unable to work due to a service connected disability).  

Inasmuch as there is outstanding evidence which could potentially support the Veteran's claims, the case is REMANDED for the following actions:

1.  Through official channels, such as the National Personnel Records Center, request a copy of the Veteran's service personnel records and the report of the mental health evaluation performed in conjunction with the Veteran's November 1978 service separation examination.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

2.  Request that the Social Security Administration provide records associated with the Veteran's grant of Social Security benefits.  Such records must include, but are not limited to, a copy of the award letter, copies of the medical records supporting the award, and copies of any Administrative Law Judge decisions associated with the award.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a right shoulder disorder, a low back disorder, a hearing loss disability, tinnitus, hypertension, and a psychiatric disorder, claimed as major depression.  Also readjudicate the issues of entitlement to increased ratings for his service-connected arthritis of the right knee and his service-connected residuals of a fractured right fourth metacarpal.  In addition, adjudicate the issue of entitlement to service connection for a TDIU.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


